Peters, J.
The only question for us to decide is, whether the escape alleged is a high crime and misdemeanour. The case is not distinguishable from The State v. Knapp, ante, p. 415. wherein it was decided, that in analogy to other crimes by statute made cognizable by the superior court, high crimes and misdemeanours are nearly allied and equal in guilt to those other crimes.
To rescue a prisoner, or effect his escape, is to become ac-cessary to his guilt. 4 Bla. Comm. 131. 2 Swift’s Dig. 377. And by statute (til. 22. s. 50.) to resist or abuse a sheriff, or constable, in the execution of his office, is a misdemeanour, punishable by the county court. Surely, it is not a higher crime to elude the vigilance of an officer, than to knock him down. If so, or if this elusion be a species of resistance, I am of opinion, that the information is insufficient; and therefore advise that the case is not within the jurisdiction of the superior court.
*477The other Judges were of the same opinion.
Information insufficient.